DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed February 03, 2022. 
Claims 1, 5-6, and 8 have been amended.
Claims 1-8 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2021 is being considered by the examiner.
Response to Arguments
Applicant’s arguments filed February 03, 2022 have been fully considered but they are not persuasive. 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Claims 1-8 are rejected under 35 USC § 101 as being directed to an abstract idea. Applicant respectfully traverses the § 101 rejection, and respectfully submits that the pending claims are not directed to an abstract idea, a law of nature, or a natural phenomenon, because the claims are directed to a system for determining whether or not temporary storage of a package is performable appropriately by use of a storage device. None of the claimed features constitute an abstract idea, a law of nature, or a natural phenomenon. Thus, the claims are not directed to a judicial exception.
Examiner respectfully disagrees. As explained in the rejection, the method of organizing human activity and mental process of “determining if a package can be stored in a storage device,” is recited by claiming the following limitations: acquiring storage device information, acquiring package information, determining whether a package is able to be stored, and determining if a package orientation allows a package to fit.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Furthermore, Applicant respectfully submits that, even if the claims are directed to a judicial exception (not admitted), the claims recite additional elements that integrate the exception into a practical application of that exception. Specifically, the claimed subject matter is directed to a server device configured to determine whether or not a package is able to be stored in a predetermined region of a storage device, the predetermined region being lockable and unlockable, the server device comprising a processor configured to: acquire storage device information that is information about a size of the predetermined region in the storage device; acquire package information that is information about a size of the package to be stored in the predetermined region; determine whether or not the package is able to be stored in the predetermined region, based on the package information and the storage device information; and when it is determined that the package is not able to be stored in the predetermined region and the predetermined region includes one or more preexisting packages, determine whether or not the package is able to be stored if an orientation of the one or more preexisting packages in the predetermined region is changed.
Examiner respectfully disagrees. Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of putting packages in a car in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing planning for vehicle loading process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.

Regarding the previous rejection under 35 U.S.C. 103, Applicant’s arguments have been considered but are moot in view the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-8 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 8, as a whole, are directed to the abstract idea of determining if a package can be stored in a storage device, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by following rules for determining if a package is able to be stored See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by evaluating if a package can be stored in a storage device. The method of organizing human activity and mental process of “determining if a package can be stored in a storage device,” is recited by claiming the following limitations: acquiring storage device information, acquiring package information, determining whether a package is able to be stored, and determining if a package orientation allows a package to fit. The mere nominal recitation of a storage device, a portable terminal, a server device, a transmitter, a receiver, and a processor does not take the claim of the method of organizing human activity or mental process groupings. Thus, the claim recites an abstract idea.
With regards to Claims 2-7, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: transmitting key information, perform a notification of the determination, acquire a size of the predetermined region, acquire history information, determining whether a package is able to be stored, acquire receipt information, and acquire storage device information for a vehicle type.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 8 recite the additional elements: a storage device, a portable terminal, a server device, a transmitter, a receiver, and a processor which are used to perform the acquiring and determining steps. The storage device in these steps are recited at a high level of generality, i.e., as a generic storage device performing a generic securing function. These a portable terminal, a server device, a transmitter, a receiver, and a processor limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of putting packages in a car in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing planning for vehicle loading process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1 and 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a portable terminal, a server device, a transmitter, a receiver, and a processor. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies), and processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a storage device (Specification [0088]), a portable terminal (Specification [0040]), a server device (Specification [0048]), a transmitter (Specification [0031], [0034], [0039]), a receiver (Specification [0031], [0034], [0039]), and a processor (Specification [0033]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by a portable terminal, a server device, a transmitter, a receiver, and a processor. See MPEP 2106.05(f). The claims limit the field of use by reciting storing packages. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (U.S. P.G. Pub. 2017/0286893 A1), hereinafter Clark, in view of Kisiler (U.S. P.G. Pub. 2018/0018619 A1), hereinafter Kisiler.

Claim 1. 
Clark discloses server device configured to determine whether or not a package is able to be stored in a predetermined region of a storage device, the predetermined region being lockable and unlockable, the server device comprising 
a processor (Clark [0033], [0037], [0041], [0065] processor) configured to: 
acquire storage device information that is information about a size of the predetermined region in the storage device (Clark Fig. 4 Item 406, [0047], [0062] determine size of a space in a vehicle for carrying an item); 
acquire package information that is information about a size of the package to be stored in the predetermined region (Clark Fig. 4 Item 404, [0051], [0053], [0060], [0062] determine size of an item); 
determine whether or not the package is able to be stored in the predetermined region, based on the package information and the storage device information (Clark [0042], [0060], [0062], [0063] determine if the item fits within the dimensions of the vehicle);
Clark does not disclose the following limitation, but Kisiler does:
when it is determined that the package is not able to be stored in the predetermined region and the predetermined region includes one or more preexisting packages, determine whether or not the package is able to be stored if an orientation of the one or more preexisting packages in the predetermined region is changed (Kisiler Fig. 14 Item 1402, [0119] when items may not fit without adjustment a determination is made whether the items may fit with adjustment; [0075] storage optimization component may determine the arrangement as a final arrangement at the end of a trip or may determine a plurality of arrangements, one arrangement for each location where one or more items will be obtained or delivered; [0080] receive indications of items to be obtained and determine an optimal arrangement of the items within the vehicle; [0093] intermediate arrangements may include the arrangement of items at intermediate locations).
One of ordinary skill in the art would have recognized that applying the known technique of attempting to rearrange packages to fit them into a vehicle of Kisiler to the fit determination of Clark would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kisiler to the teaching of Clark would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such rearrangement determinations. Further, applying a rearrangement determination to Clark, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more complex delivery routes that accommodate packages being removed and added along the route wherein the optimal arrangement depends upon what packages have already been dropped off. 

Claim 4. 
Clark in view of Kisiler teaches all of the elements of claim 1, as shown above. Additionally, Clark discloses:  
acquire, as the storage device information from the storage device, a result of sensing the size of the predetermined region (Clark [0062] determine size of a space in the vehicle for carrying the item).

Claim 5. 
Clark in view of Kisiler teaches all of the elements of claim 1, as shown above. Additionally, Clark discloses:  
acquire a history about package storage of the storage device (Kisiler [0073] a seat may be occupied by items if there is a delivery at a point before a passenger is loaded; [0078] rearrange already loaded items; [0094] new indications; [0102] new items may be arranged around previously loaded items); and 
determine whether or not the package is able to be stored in the predetermined region further based on the history (Kisiler [0073] a seat may be occupied by items if there is a delivery at a point before a passenger is loaded; [0078] rearrange already loaded items; [0094] new indications; [0102] new items may be arranged around previously loaded items).
One of ordinary skill in the art would have been motivated to include the teachings of Kisiler in the system of Clark for the same reasons discussed above in claim 1.

Claim 7. 
Clark in view of Kisiler teaches all of the elements of claim 1, as shown above. Additionally, Clark discloses:  
the storage device is a vehicle (Clark Fig. 4 Item 406, [0047], [0062] determine size of a space in a vehicle for carrying an item); and 
the processor is configured to acquire the storage device information defined for each vehicle type (Clark [0042], [0060], [0062], [0063] determine if the item fits within the dimensions of the vehicle).

Claim 2-3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Kisiler further in view of Wolter et al. (U.S. 10,657,486 B1), hereinafter Wolter.

Claim 2. 
Clark in view of Kisiler teaches all of the elements of claim 1, as shown above. However, Clark does not disclose the following limitation, but Wolter does:  
wherein the processor is configured to, when the processor determines that the package is able to be stored in the predetermined region, transmit key information to a portable terminal possessed by a user who intends to store the package in the predetermined region, the key information being used for unlocking the predetermined region (Wolter (Col. 11 Lines 31-59) lock code sent over to recipient device may be used to unlock the container).
One of ordinary skill in the art would have recognized that applying the known technique of providing an unlock code to a recipient of Wolter to Clark would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wolter to the teaching of Clark would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such secured delivery through the use of a lock code. Further, applying a lock code sent to a recipient to Clark, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow improved security features that decrease the chances of a package being intercepted before it reaches the intended recipient. 

Claim 3. 
Clark in view of Kisiler and Wolter teaches all of the elements of claim 2, as shown above. Additionally, Clark discloses: 
perform notification to a predetermined device when the processor determines that the package is not able to be stored in the predetermined region (Clark [0063], [0064] reject the request).

Claim 6. 
Clark in view of Kisiler teaches all of the elements of claim 5, as shown above. However, Clark does not disclose the following limitation, but Wolter does: 
acquire receipt information from a recipient, the receipt information indicating that the recipient has taken out the package from the storage device (Wolter (Col. 21 Lines 21-33) unlock and retrieve container; (Col. 14 Lines 23-32) container history); and 
determine whether or not the package is able to be stored in the predetermined region further based on the receipt information (Wolter (Col. 4 Lines 1-18) container information; (Col. 21 Lines 21-33) unlock and retrieve container; (Col. 14 Lines 23-32) container history).
One of ordinary skill in the art would have recognized that applying the known technique of recording completed deliveries of Wolter to Clark would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wolter to the teaching of Clark would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such monitoring the completion of an order. Further, applying container tracking to Clark, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient order confirmation for the intended recipient that allows the intended recipient to find out if an item has been incorrectly delivered. 

Claim 8. 
Clark discloses a delivery system, however for the following limitation: 
a storage device configured to be locked and unlocked based on authentication information acquired from a portable terminal; and 
Clark discloses using a vehicle for carrying an item (Clark Fig. 4 Item 406, [0047], [0062] determine size of a space in a vehicle for carrying an item). However, Clark does not disclose locking the item, but Wolter does (Wolter Col. 4 Line 51-Col. 5 Line 4) lockable container can be unlocked remotely).
One of ordinary skill in the art would have been motivated to incorporate locks to secure the item of Clark in order to provide a recipient greater peace of mind that they will be the one to receive their item. It would have been obvious to one of ordinary skill in the art before the effective filing date to include locks for transporting items in containers as taught by Wolter in the system of Clark, since the claimed invention is merely a combination of old elements in the art of shipping, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Clark’s system with the improved functionality to provide improved security features that decrease the chances of a package being intercepted before it reaches the intended recipient.
Clark discloses the following limitations:
a server device configured to determine whether or not a package is able to be stored in a predetermined region of the storage device (Clark [0042], [0060], [0062], [0063] determine if the item fits within the dimensions of the vehicle), wherein: 
the storage device includes a transmitter configured to transmit storage device information that is information about a size of the predetermined region in the storage device (Clark Fig. 4 Item 406, [0047], [0062] determine size of a space in a vehicle for carrying an item); 
the server device includes a receiver configured to acquire the storage device information, and a processor (Clark [0033], [0037], [0041], [0065] processor; Fig. 4 Item 406, [0047], [0062] determine size of a space in a vehicle for carrying an item); and 
the processor is configured to 
acquire package information that is information about a size of the package to be stored in the predetermined region (Clark Fig. 4 Item 404, [0051], [0053], [0060], [0062] determine size of an item), 
determine whether or not the package is able to be stored in the predetermined region, based on the package information and the storage device information (Clark [0042], [0060], [0062], [0063] determine if the item fits within the dimensions of the vehicle), and
Clark does not disclose the following limitation, but Kisiler does:
when it is determined that he package is not able to be stored in the predetermined region and the predetermined region includes one or more preexisting packages, determine whether or not the package is able to be stored if an orientation of the one or more preexisting packages in the predetermined region is changed (Kisiler Fig. 14 Item 1402, [0119] when items may not fit without adjustment a determination is made whether the items may fit with adjustment; [0075] storage optimization component may determine the arrangement as a final arrangement at the end of a trip or may determine a plurality of arrangements, one arrangement for each location where one or more items will be obtained or delivered; [0080] receive indications of items to be obtained and determine an optimal arrangement of the items within the vehicle; [0093] intermediate arrangements may include the arrangement of items at intermediate locations).
One of ordinary skill in the art would have been motivated to include the teachings of Kisiler in the system of Clark for the same reasons discussed above in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628